Exhibit 10.57

HYATT HOTELS CORPORATION

Stock Appreciation Rights Award Agreement:

The following sets forth the terms of your Hyatt Hotels Corporation Stock
Appreciation Rights (“SAR”) Award.

STOCK APPRECIATION RIGHTS AWARD:

 

SARS Identifier:    [Month, Day, Year-1]

VESTING SCHEDULE:

 

Grant Date:    [Month, Day, Year] Expiration Date:    10 years after the Grant
Date above, subject to earlier termination Vesting Schedule:   

Subject to acceleration in certain circumstances, the SARs vest and become
exercisable on the following dates:

 

•        25% of the SARs on first anniversary of Grant Date

 

•        25% of the SARs on second anniversary of Grant Date

 

•        25% of the SARs on third anniversary of Grant Date

 

•        25% of the SARs on fourth anniversary of Grant Date

The Stock Appreciation Rights Award that is described and made pursuant to this
Stock Appreciation Award Agreement (as amended from time to time, this “Award
Agreement”) is issued under the Amended and Restated Hyatt Hotels Corporation
Long-Term Incentive Plan (as amended from time to time, the “Plan”). By
electronically acknowledging and accepting this Award [within 30 days after the
date of the electronic mail notification to you of the grant of this Award the
“Electronic Notification Date”)], you agree to be bound by the terms and
conditions herein, the Plan and all conditions established by the Company in
connection with awards issued under the Plan. [In order to vest in the Award you
must accept this Award within 30 days of the Electronic Notification Date. If
you fail to accept this Award within 30 days of the Electronic Notification the
Award will be cancelled and forfeited.]

 

1



--------------------------------------------------------------------------------

The following terms and conditions apply to the Stock Appreciation Rights
granted pursuant to this Award Agreement.

 

Company; Defined Terms:   Except as the context may otherwise require,
references to the “Company” shall be deemed to include its subsidiaries and
affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Type of Award:   Stock appreciation rights, or SARs.

 

Exercise of the SARs entitles the Participant to receive an amount equal to the
Spread, if any, determined at the time of exercise. The “Spread” is the
difference (but not less than zero) between the Share Value of a share of Common
Stock at the time of exercise and the SAR’s Base Value multiplied by the number
of SARs exercised. Reference to a “share” or “shares” is to Common Stock.

Vesting:   The SARs vest and become exercisable according to the schedule set
forth above. SARs will vest on such dates only if the Participant remains in
continuous Service (as defined below) with the Company from the Grant Date
through such vesting date. “Service” for purposes of this Award Agreement shall
mean employment as an Employee, or service to the Company as a Director or
Consultant.

 

Except as provided below, all unvested SARs will be forfeited upon termination
of Service and all vested SARs will remain exercisable as provided below.

 

Vesting of the SARs will accelerate in the following circumstances:

  •   In the event of termination of Service due to death or disability (as
determined by the Administrator based on eligibility for benefits under the
Company’s long-term disability program), all SARs will vest in full.   •   In
the event of a Change in Control, vesting of the SARs will accelerate to the
extent provided in Section 12.2(d) of the Plan.   •   In the event of Retirement
(as defined in the Retirement Policy Regarding Equity Vesting adopted by Hyatt
Hotels Corporation (the “Retirement Policy”)), SARs will vest according to the
Retirement Policy, but will only be exercisable according to the Vesting
Schedule above.   As described below, vested and unvested SARs are subject to
cancellation and forfeiture in the event the Participant engages in certain
“detrimental conduct” (as defined below). Exercise; Payment of the Spread:  
Once vested, SARs may be exercised as follows:

 

  (i)        on any day while the Participant is in the Service of the Company
and not prohibited from trading pursuant to the Company’s Insider Trading Policy
until the Expiration Date,

 

2



--------------------------------------------------------------------------------

  (ii)   if the Participant’s Termination of Service is for reasons other than
death or disability (as determined by the Administrator based on eligibility for
benefits under the Company’s long-term disability program), the 30 day period
following Termination of Service, but not later than the Expiration Date,  
(iii)     if the Participant’s Termination of Service is by reason of death or
disability, the one year period following such termination of Service but not
later than the Expiration Date,   (iv)      if the Participant Termination of
Service is by reason of Retirement as defined in the Retirement Policy, on any
day following the date such SAR would otherwise become vested and exercisable
under the Vesting Schedule until the Expiration Date above; and   if following
the Participant’s termination of Service the SAR is not exercised during the
Exercise Windows set forth in (ii), (iii) or (iv) it shall terminate and be
forfeited. Notwithstanding the foregoing, the SAR shall terminate and not be
exercisable on the Expiration Date.

 

If the Participant elects to exercise some or all of his or her vested SARs, the
Participant may do so by filing an electronic request in accordance with
procedures established by the Administrator.

 

Settlement of exercised SARs will occur as promptly as practicable. Settlement
will be accomplished through the issuance of Common Stock to the Participant
having a Share Value at the time of exercise equal to the aggregate amount of
the Spread, applicable to the exercised SARs, subject to tax withholding, as
provided below.

 

3



--------------------------------------------------------------------------------

Tax Withholding:  

Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from the Common Stock issuable upon exercise a number of
shares having a Share Value equal to the amount sufficient to satisfy the
minimum statutory Federal, state, foreign and local taxes and any employment,
disability, social welfare or other legally required withholdings with respect
to the exercise of a SAR. Notwithstanding anything to the contrary herein, if
the withholding obligation arises during a period in which the Participant is
prohibited from trading in the Common Stock under any policy of the Company or
by reason of the Securities Exchange Act of 1934, then the withholding
obligation shall automatically be satisfied by the Company withholding shares of
Common Stock.

 

The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan.

Transferability of SARs:   SARs may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, provided that in the event of the
Participant’s death, shares deliverable or amounts payable with respect to the
SARs shall be delivered or paid, as applicable, to the Participant’s designated
beneficiary. The Administrator will advise Participants with respect to the
procedures for naming and changing designated beneficiaries. Data Privacy:   By
acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below and
in accordance with the Hyatt Global Privacy Policy for Employees. The Company,
its affiliates and the Participant’s employer hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Award.

 

4



--------------------------------------------------------------------------------

No impact on other rights:   Participation in the Plan is voluntary. The value
of the SARs is an extraordinary item of compensation outside the scope of
Participant’s normal employment and compensation rights, if any. As such, the
SARs are not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pensions or retirement benefits or similar payments unless
specifically and otherwise provided in the plans or agreements governing such
compensation. The Plan is discretionary in nature and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
SARs under the Plan is a one-time benefit and does not create any contractual or
other right to receive any other grant of SARs or other awards under the Plan in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the grant, the form of
award, number of shares of Common Stock subject to an award, vesting, and
exercise provisions, as relevant. Effect of Detrimental Conduct:  

The right to exercise SARs and to receive shares shall be subject to the Effect
of Detrimental Conduct on Awards. In the event the Participant engages in
“detrimental conduct” (as defined below), the Participant shall forfeit all
unvested and/or vested awards which have not been exercised or otherwise settled
under the Plan and all such awards shall be null and void as of the date such
detrimental conduct first occurs.

 

Definition of Detrimental Conduct. The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.

 

Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.

 

5